Exhibit 10.1

 

PC CONNECTION, INC.

DISCRETIONARY BONUS PLAN

 

I. PURPOSES OF THE PLAN

 

PC Connection, Inc. (the “Company”) hereby establishes this Discretionary Bonus
Plan (“Plan”) as an incentive program pursuant to which discretionary or other
retention-based bonuses may be awarded for one or more fiscal years.

 

II. ADMINISTRATION OF THE PLAN

 

2.01 The Plan is hereby adopted by the Company’s Board of Directors (the
“Board”), effective December 30, 2005.

 

2.02 The Compensation Committee (the “Committee”) shall periodically review and
make recommendations to the Board of Directors with respect to incentive
compensation.

 

III. DISCRETIONARY BONUS POOL

 

The Committee shall recommend to the Board of Directors a bonus pool for any
given fiscal year.

 

IV. DETERMINATION OF PARTICIPANTS

 

Those individuals in the employ of the Company or any subsidiary at the level of
director and above shall be eligible to be selected to receive a distribution
from one or more of the bonus pools established over the term of the Plan. The
Company’s Chief Executive Officer shall provide the Committee with
recommendations each fiscal year as to the employees who should receive bonus
awards under the Plan for that fiscal year and the amount to be allocated to
each designated employee. The Committee shall have authority to accept, modify
or reject such recommendations. The Committee may also recommend a bonus
distribution under the Plan to the Company’s Chief Executive Officer. The
Committee shall have the ultimate discretion and authority to recommend all
participants and bonus amounts to the Board of Directors.

 

V. PAYMENT OF BONUS AWARDS

 

5.01 Bonus awards shall be paid only to individuals who continue in the
Company’s employ through the bonus payment date, unless otherwise approved by
the Committee or the Chief Executive Officer. Any payment to which an employee
becomes entitled under the Plan shall be subject to the Company’s collection of
all applicable federal and state income and employment withholding taxes.

 

5.02 Payments under the Plan will be included in the definition of pay for
purposes of the Company’s Employee Stock Purchase Plan. Payments under the Plan
will not be taken into account in determining any other benefits of the Company,
such as group insurance, etc.

 

VI. GENERAL PROVISIONS

 

6.01 The Plan is effective as of December 30, 2005, and the initial bonus pool
under the Plan will be established for the Company’s 2005 fiscal year. The Board
may at any time amend, suspend or terminate the Plan, provided such action is
effected by written resolution. Neither the implementation of the Plan nor any
amendment to the Plan shall require stockholder approval.

 

6.02 No bonuses awarded under the Plan shall actually be funded, set aside or
otherwise segregated prior to payment. The obligation to pay the bonuses awarded
hereunder shall at all times be an unfunded and unsecured obligation of the
Company. Plan participants shall have the status of general creditors and shall
look solely to the general assets of the Company for the payment of their bonus
awards.

 

6.03 No Plan participant shall have the right to alienate, pledge or encumber
his/her interest in any bonus award to which he/she may become entitled under
the Plan, and such interest shall not (to the extent permitted by law) be
subject in any way to the claims of the employee’s creditors or to attachment,
execution or other process of law.

 

6.04 Neither the action of the Company in establishing the Plan, nor any action
taken under the Plan by the Committee, nor any provision of the Plan shall be
construed so as to grant any person the right to remain in the employ of the
Company or its subsidiaries for any period of specific duration. Rather, each
employee of the Company or any subsidiary will be employed “at-will,” which
means that either such employee or the Company (or subsidiary) may terminate the
employment relationship of that individual at any time for any reason, with or
without cause.